DETAILED ACTION
	This office action is for the examination of reissue application 16/427,248 filed on May 30, 2019, of U.S. Patent No. 9,668,092 (hereinafter “the '092 patent”), responsive to amendments and arguments filed on July 29, 2022 in response (the “Response”) to the Non-Final rejection mailed on April 29, 2022.  
Claims 1, 6, 11, 16-20, 22-28, 30, 32-36, and 38 were pending prior to the Response.  In the Response, applicant amended claims 1, 6, 11, cancelled claims 16-39, and added claims 40-56.  Claims 1, 6, 11, 41-56 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Response to Amendments and Arguments
	Claims 1, 6, and 11 have been amended to add back surrender generating limitations.  Accordingly, rejection of claims under 35 USC 251 is withdrawn.
 
Claim Objections
Claim 1 is objected to because of the following informalities: amended limitation “the plurality of other plurality of portable electronic devices” appears to be a typographical error that can make the claim indefinite.  It should be changed to “the plurality of other portable devices”.  Appropriate correction is required.

Allowable Subject Matter
Claims 6, 11, 46-56 are allowed.
Claims 1 and 40-45 would be allowable if the objection to claim 1 noted above is overcome.
The following is a statement of reasons for allowance:  When considered in combination with all of the other limitations of the claims, the prior art of record does not teach a suggest: a device that stores a contact list comprising one or more groups and meeting data associated with a given group of one or more groups, the meeting data including a meeting start time and at the meeting start time, render the respective identifier and the respective indicators on the map only for the plurality of other portable devices associated with the given group. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	This application is in condition for allowance except for the claim objection discussed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992

Conferees:
/Mark Sager/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992